Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-Final Office action is in response to applicant’s communication received on December 23, 2021, wherein claims 1-20 are currently pending.



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.

35 USC §101 discussion/response:
Applicant’s newly added limitations and the remarks presented have been considered but the amendments do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concepts of the claims directed towards queuing of people and determining the next person that an agent is serviced.  However, all the data of the people are collected and the decision is made on who will be serviced next by an agent. Also, the decision on who will be next is also based on urgency of the case.  Then the person is summoned/called.  The Applicant states that the queues are both a physical queue and a virtual queue. However, the computing component’s/devices/etc., that collect information from people and the system components used are all general-purpose and generic (and the information from the people in the physical queue is also collected in the same generic 
Based upon consideration of all of the relevant factors with respect to the current claims 1-20  as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-20 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (comparing  and organizing information where many important steps using mathematically concepts/models), and further creating more abstract information/data to make data/information based decision, and generate more data/information for further general analysis and mathematical analysis (to determine next person in the queue) – and then providing/displaying/using resulting information/data for human actions.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to generate more data in the fundamental economic practice of human/people queuing (people queues) – thus clearly organizing human activities; and further geared towards mathematical relationships/concepts/equations (as clearly stated in the claims and the specification). The claims represent the abstract idea of collecting information and comparing new and stored information and using rules to identify options; and further towards mathematical concepts. The idea of collecting/receiving/gathering/etc., information/data, indicat[ing], determin[ing] (also includes mathematical concepts), summon[ing] (calling/alerting/informing/notifying a person – human actions), enter[ing], maintain[ing], represent[ing], transmit[ting], etc., (including limitations in the dependent claims – for example, enter[ing], maintain[ing], represent[ing], transmit[ting], etc.,), is an abstract concept the abstraction further similar to Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681 (Fed. Cir. 2015), TLI Communications LLC v. AV Automotive LLC, (Fed Cir. May 17, 2016), OIP 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical 
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014).   In a recent CAFC decision, the CAFC held that “the claimed hardware configuration itself is not an advance and does not itself produce the asserted advance of enhancement of one image by another, which, as explained, is an abstract idea…[t]he claimed configuration does not add sufficient substance to the underlying abstract idea of enhancement—the generic hardware limitations of claim 1 merely serve as a “conduit for the abstract idea.” Yanbin Yu vs. Apple Inc., 392 F. Supp. 3d 1096 (citing Enfish v. TLI).  Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only 
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, figs. 2, 3C, ¶¶ 0021-0035 [general-purpose/generic computers, components, devices, etc.,], 0037-0039 [general-purpose/generic list of computing components, computers, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ simple logic/algorithmic (mathematical) relationships to manipulate existing information to generate additional information.  Applicant's claimed steps represent activities that could be performed by a human but are simply performed on a general purpose computer and/or a general-purpose computing environment with generic computing See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data, conducting/executing data manipulation and mathematical concepts, then providing/outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. It should be noted the limitations of the current claims are performed by the generically recited computers.  The elements included in the claimed invention could, under broadest reasonable interpretation, be performed without a machine. The human queuing Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular environment human queues using generic computers  is,  without  more, insufficient to See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and displaying/providing does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, by itself does not transform the otherwise-abstract processes of information collection and analysis. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at, for example, figs. 2, 3C, ¶¶ 0021-0035 [general-purpose/generic computers, components, devices, etc.,], 0037-0039 [general-purpose/generic list of computing components, computers, devices, etc.,]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at , LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


35 USC §103 discussion/response:
	Applicant’s remarks are geared towards the newly added limitation and the newly amended claim with this added limitation.  The examiner has fully considered the newly amended claim and the newly added limitation in the rejection below (for the first time).  




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. As stated above and repeated here, the core concepts of the claims directed towards queuing of people and determining the next person that an agent is serviced.  However, all the data of the people are collected and the decision is made on who will be serviced next by an agent. Also, the decision on who will be next is also based on urgency of the case.  Then the person is summoned/called.  The Applicant states that the queues are both a physical queue and a virtual queue. However, the computing component’s/devices/etc., that collect information from people and the system components used are all general-purpose and generic (and the information from the people in the physical queue is also collected in the same generic system).  The “virtual queue” and the generic/general-purpose computers and computing components/devices are all post-solution/extra-solution activities – the main purpose figuring out who to service next in the overall queue (clearly organizing human activities in a queue where people need service from an agent) The claim(s) recite(s) receiving/obtaining information/data, data analysis to determine more data (additionally involving using mathematical concepts/models/equations), and providing/displaying this determined information/data (and taking human action based on this information).  The claimed invention further uses mathematical steps to 
The limitations of (independent claims) receiving by a computer processor input from a first person indicating the first person is entering an in-person queue; receiving by the computer processor input from a second person indicating the second person is entering a virtual queue; determining, at the computer processor, a next person to be serviced by an agent, the next person taken from either the in-person queue or the virtual queue, wherein determining the next person to be serviced is based on the urgency of a case; and summoning the next person, under the broadest reasonable interpretation, covers methods of fundamental practices, organizing human activities, and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “memories,” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “memories,” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “memories,” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “memories,” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve a fundamental practice or abstract process (mathematical or otherwise) by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice, organize human activities, and using mathematical concepts involving simple information exchange. Carrying out fundamental economic practices, organizing human activities, and/or using mathematical concepts/models/etc., involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, figs. 2, 3C, ¶¶ 0021-0035 [general-purpose/generic computers, components, devices, etc.,], 0037-0039 [general-purpose/generic list of computing components, computers, devices, etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.
The dependent claims further state receiving/obtaining information/data, using information (the information itself is abstract in nature and gather from people/humans and is human specific), data/information analysis to determine more data (including comparing information; additionally involving using mathematical concepts/models/equations), and providing/displaying this determined 
The limitations of (claim 2) summoning a next person taken from the virtual queue by transmitting a message to the second computing device operated by the person taken from the virtual queue [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and manipulates a known type of abstract data/information, analyzes and compares this known type of data/information, and provides the information through notifications to humans; and merely recites post-solution activities; limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities]; (claim 3) wherein the input from a first person indicating the first person is entering an in-person queue is received at a computer terminal separate from the computer processor [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and is collecting information from humans, analyzes/manipulates a known type of abstract data/information, analyzes and compares this known type of data/information, and provides the information through notifications to humans; and merely recites post-solution activities (with generic/general-purpose devices and computing components); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities]; (claim 4) wherein the in-person queue comprises multiple queues [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely states there are multiple queues for humans to be organized into, analyzes/manipulates a known type of claim 5) maintaining, by the computer processor, the in-person queue and the virtual queue [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and is using collected information from humans, analyzes/manipulates a known type of abstract data/information, analyzes and compares this known type of data/information, and provides the information generically maintaining the queue; and merely recites post-solution activities (with generic/general-purpose devices and computing components); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities]; (claim 6) maintaining a queue representing users with pre-scheduled appointments [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and is using collected/gathered information, analyzes/manipulates known type of abstract data/information, analyzes and compares this known type of data/information, and provides the information for broadly and in the abstract maintaining the queue; and merely recites post-solution activities (with generic/general-purpose devices and computing components); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities]; (claim 7) receiving a person's check-in notice prior to transnuilling to the user a link allowing the person to engage in a pre-scheduled appointment [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and is collecting information from humans, analyzes/manipulates known type of abstract data/information, analyzes and compares this known type of data/information, and provides the information to allow humans to do actions; and the claim merely recites post-solution activities claim 8) determining the next person to be serviced based additionally on the wait times of the people in the in-person queue and the virtual queue or a maximum wait time allowed [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and is using collected/gathered information, analyzes/manipulates a known type of abstract data/information, analyzes and compares this known type of data/information, and provides the information through notifications to humans; and merely recites post-solution activities (with generic/general-purpose devices and computing components); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities; the claims also use mathematical concepts/models/equations and mathematical elements]; (claim 9) wherein summoning a person from a virtual queue comprises transmitting to a user computer a communications link used to start a remote communications session [does not further limit the claimed invention in such a away so as to direct the claimed invention to statutory subject matter – the claim merely uses generic/general-purpose devices/components and is using results from the steps of : using collected information from humans, analyzing/manipulating known types of abstract data/information, further analyzing and comparing known type of data/information, and provides the information for action; and merely recites post-solution activities (with generic/general-purpose devices and computing components – the communication type is post-solution/extra-solution activity using generic/general-purpose devices and computing components); limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers organizing human activities], under the broadest reasonable interpretation, covers methods of fundamental practices, organizing human activities, and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “systems,” 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “memories,” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” “memories,” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “systems,” “networks,” “processors,” “graphical user interfaces (GUIs)” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform a fundamental economic practice, organize human activities, and using mathematical concepts involving simple information exchange. Carrying out fundamental economic practices, organizing human activities, and/or using mathematical concepts/models/etc., involving simple information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

As per claims 11-15, claims 11-15 disclose substantially similar limitations as claims 2-9 above; and therefore claims 11-15 are rejected under the same rationale and reasoning (same citations above disclose the limitations of claims 11-15) as presented above for claims 2-9.
As per claims 17-20, claims 17-20 disclose substantially similar limitations as claims 2-9 above; and therefore claims 17-20 are rejected under the same rationale and reasoning (same citations above disclose the limitations of claims 11-15) as presented above for claims 2-9.





  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Backer et al., (US 2017/0011311) in view of Zhang (US 2015/0088782).
As per claim 1, Backer discloses a method comprising:
receiving by a computer processor input from a first person operating a first computing device located at a site indicating the first person is entering an in-person queue at the site; receiving by the computer processor input from a second computing device operated by a second person indicating the second person is entering a virtual queue (Figs. 3-7, 11-15 [QMS knows position location of both physical and virtual queue people through their devices and observes their locations to determine next person efficiently and also to provide people wait times, etc., - also see paragraphs related to these figures in Backer]; ¶¶ 0060-0070 [queue managing system…actual queue…queues for healthcare providers (ER, dentists, etc.,)…queues to meet a person…enter a queue…join…entering or leaving the queue], 0076-0077 [individuals requesting to join the queue], 0080-0085 [managing actual queue…multiple individuals…status of actual queue…sensors…individual passes through the door], 0130-0145 [operating the queue system…user is admitted to the physical queue], 0085-0090, 0116-0117 [“queue system…communicating with the queue management system…physical…on-site kiosk…individuals who ‘walk-in’”]; also see citations and discussion in the “response to arguments” under “35 USC §103 discussion/response” where the citations and discussion are incorporated in this rejection);
determining, at the computer processor, a next person to be serviced by an agent, the next person taken from either the in-person queue or the virtual queue; and summoning, by the computer 
Although Backer discloses all of Applicant’s above limitations, Backer discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Backer to show Applicant’s claimed concept as each of those embodiments are taught by Backer itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Backer itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Additionally, data labels “person,” “first,” “second,” and “agent” (or changing to another data type/label – for example “person" can be individual/people/etc., “agent” can be staff/representative/serive-provider/etc.,) has no effect on the method stated in the claim.  The system 
Backer discloses prioritizing positions in the queue on who will be serviced next (e.g. ¶ 0061, 0137-0138) and also that the system in Backer can be used in healthcare setting and emergency rooms (where it is very well-known that patients are provided care not only on when they came in but especially on the case by case situation and urgency of the case (care needed) to save lives). However, Backer does not explicitly state wherein determining the next person to be service is based on the urgency of a case. 
Analogous art Zhang (intelligent customer queuing) discloses wherein determining the next person to be service is based on the urgency of a case (¶¶ 0002 [determine level of urgency…virtual line or queue], 0003 [customer management system…customer information gathered…position the customer…depending upon urgency], 0024 [customer priority scheduling…scheduling algorithm…customer queues…[assigning the position of service (next person) based on level of urgency]]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Baker wherein determining the next person to be service is based on the urgency of a case as taught by analogous art Zhang in order to prioritize people in the queue based on special circumstances of the person (further provided flexibility and dynamism to the queuing system to reflect 


As per claim 10, claim 10 discloses substantially similar limitations as claim 1 above; and therefore claim 10 is rejected under the same rationale and reasoning (same citations apply to the limitations of claim 10 – those citations reject all claim 10 limitations) as presented above for claim 1.
As per claim 16, claim 16 discloses substantially similar limitations as claim 1 above; and therefore claim 16 is rejected under the same rationale and reasoning (same citations apply to the limitations of claim 16 – those citations reject all claim 16 limitations) as presented above for claim 1.

claim 2, Backer discloses the method of claim 1, comprising summoning a next person taken from the virtual queue by transmitting a message to the second computing device operated by the person taken from the virtual queue (¶¶ 0060-0063 [virtual queue (202) corresponds to the actual queue…person enters the queue…estimates wait time…number of people…when the entity advances the actual queue or changes the actual queue, the entity sends with the entity-end device (108) the relevant information to the queue-managing system (102)…[u]pon receiving the information, the queue-managing system (102) updates the virtual queue], 0075-0087 [summons notifications…customer-facing monitor…notifies individuals…notifications…individuals being served and the individuals that will be served next…messages to summon the individual (visual and audible notifications/summons)], 0085-0090, 0110-0117).
Additionally, data labels “person,” “first,” “second,” and “agent” (or changing to another data type/label – for example “person" can be individual/people/etc., “agent” can be staff/representative/service-provider/etc.,) has no effect on the method stated in the claim.  The system described in the claim would operate the same regardless of the data type/label.  Applicant does not state the functional significance of the data labels/types presented in the claims.  As a result, the only difference between the claimed invention and the prior art is that Applicant provides different data type, or nonfunctional descriptive identifying materials, to the same method/process.  See MPEP §2106.  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to create/use any data type/label to operate method/system of Backer with the motivation of managing queues involving persons/individuals/people, wherein such data labels do not functionally affect the operations of the currently claimed invention or Backer.
As per claim 3, Backer discloses the method of claim 1, wherein the input from a first person indicating the first person is entering an in-person queue is received at a computer terminal separate from the computer processor (¶¶ 0025-0031+ [queuing system…communications between a queue-
As per claim 4, Backer discloses the method of claim 1, wherein the in-person queue comprises multiple queues (¶¶ 0070-0080 [multiple queues]).
As per claim 5, Backer discloses the method of claim 1, comprising maintaining, by the computer processor, the in-person queue and the virtual queue (¶¶ 0059-0065 [virtual queue…actual queue], 0116 [queue system…physical…onsite…walk-in [queue]…integrated with the individuals in the virtual queue], 0133-0140 [physical queue…queue system…virtual queue…queue managing system…monitors…physical queue…virtual queue]).
As per claim 6, Backer discloses the method of claim 1, comprising maintaining a queue representing users with prescheduled appointments (¶¶ 0116-0125 [reservation system…appointments…dynamically and adaptively manage appointments]).
As per claim 7, Backer discloses the method of claim 1, comprising receiving a person’s check-in notice prior to transmitting to the user a link allowing the person to engage in a pre-scheduled appointment (¶¶ 0071-0078 [web-based interface…individual web browser…queue managing system…responds though an updated webpage (all webpages are links)], 0116-0125 [dynamic reservation can be used in conjunction with the queuing system…individuals can make a reservation…by communicating with the queue-managing system…online…delay…individual’s arrival (check in notice)…coordinate changes in real-time…appointments…dynamically and adaptively manage appointments (where the actual appointment is set after the actual arrival time (check in notice) is determined based on delays, changes, etc., - while the system keeps online real-time communications active with individuals)]).
As per claim 8, Backer discloses the method of claim 1, comprising determining the next person to be serviced based additionally on the wait times of the people in the in-person queue and the virtual 
As per claim 9, Backer discloses the method of claim 1, wherein summoning a person from a virtual queue comprises transmitting to a user computer a communications link used to start a remote communications session (¶¶ 0025-0031+ [queuing system…communications between a queue-managing system…and an individual computer/kiosk/etc., (remote sessions)], 0060-0063 [virtual queue (202) corresponds to the actual queue…person enters the queue…estimates wait time…number of people…when the entity advances the actual queue or changes the actual queue, the entity sends with the entity-end device (108) the relevant information to the queue-managing system (102)…[u]pon receiving the information, the queue-managing system (102) updates the virtual queue], 0071-0078 [web-based interface…individual web browser…queue managing system…responds though an updated webpage (all webpages are links)], 0079-0087 [summons notifications…customer-facing monitor…notifies individuals…notifications…individuals being served and the individuals that will be served next…messages to summon the individual (visual and audible notifications/summons)], 0116-0125 [dynamic reservation can be used in conjunction with the queuing system…individuals can make a 

As per claims 11-15, claims 11-15 disclose substantially similar limitations as claims 2-9 above; and therefore claims 11-15 are rejected under the same rationale and reasoning (same citations above disclose the limitations of claims 11-15) as presented above for claims 2-9.
As per claims 17-20, claims 17-20 disclose substantially similar limitations as claims 2-9 above; and therefore claims 17-20 are rejected under the same rationale and reasoning (same citations above disclose the limitations of claims 11-15) as presented above for claims 2-9.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Some of the pertinent art is as follows:
Patel et al., (US 2007/0280468): Discusses mechanisms for simultaneously managing both human and caller queues such that people physically waiting in queue at a service counter are treated on a par with telephone callers to the ACD application.
Lert, Jr. et al., (US 2009/0076875):  Discusses queue management and monitoring individuals. Lert also discusses tracking the number of service requests in queue at each moment in time, and also measures the queue-waiting time.
Ben-Alexander (US 2012/0315868): Provides for queue management that allow a person waiting in the queue to choose to receive at least one warning communication, for example on a wireless communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683